DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed December 7, 2021 (hereafter the “12/7 Reply”) has been entered.  
Claims 1, 2, 4, 5 and 7-13 remain pending, with Claims 7-13 withdrawn from consideration as directed to a non-elected invention.   

Claim Interpretation
Amended Claim 1 is interpreted as comprising eight (8) active steps:  forming (in lines 4-6), fragmenting (in lines 7-8), ligating (in lines 9-10), amplifying (in lines 11-13), sequencing (in lines 14-15), comparing (in lines 16-17), detecting/determining (in lines 18-22) and rejecting (in line 23).  


Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of amendments to Claim 1, the previous rejections of Claims 1-2 and 4-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.
In light of amendments to Claim 1, the previous rejection of Claims 1-2 and 4-5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection has not been previously presented.  The inclusion of Claims 2 and 4-5 is due to their dependency from Claim 1.
Claim 1 has been amended to include the following steps of “comparing” and “detecting”:

    PNG
    media_image1.png
    257
    866
    media_image1.png
    Greyscale

where it is confusing whether the steps encompass two separate actions or a single act.
A review of the specification for disclosure related to the above found the following paragraph on page 29:

    PNG
    media_image2.png
    216
    851
    media_image2.png
    Greyscale

No other disclosure relating to a “parameter” was found in the specification.    
As evident from the above disclosure, there is description of “analyzing the sequencing data generated from each initial sample” (i.e. the “sequencing data” of the “sample”) where the analyzing may be manual or automated.  There is also disclosure of instrument-mediated analysis that identifies/determines a sample as “contaminated” by recognizing “any sample data that does not meet the parameters”, which would be reasonably understood by a skilled artisan as requiring a comparison of data to “the parameters”.  And while this provides support for the step of “comparing” in Claim 1, it also is the step of “detecting the presence of the one or more contaminating nucleic acids if the sequencing data exceeds the predetermined rejection parameter value thereby determining nucleic acid contamination in the sample”.  
Based on the above, it is ambiguous as to how the step of “comparing” isn’t included within the step of “detecting”, and how the step of “detecting” isn’t included within the step of “comparing”.  The former is evident in that “detecting [ ] if the sequencing data exceeds the predetermined rejection parameter value” necessarily includes a comparison of the data to the “parameter value”.  The latter is evident from consideration of the step of “comparing” with incorporation of definitions from the step of “detecting” as follows:
-- comparing the sequencing data to a predetermined rejection parameter value indicative of a presence of one or more contaminating nucleic acids wherein sequencing data that exceeds the parameter value indicates nucleic acid contamination in the sample and wherein the one or more contaminating nucleic acids comprises an amplified synthetic spike in control not associated with the reaction composition--
In light of the ambiguity explained above, it is unclear whether two identical steps (e.g. a repeat of the same action) are required in the method of Claim 1, or whether a single step is required.  This ambiguity renders Claims 1-2 and 4-5 are indefinite.  
In the interest of advancing prosecution, and without obviating the need to address the instant rejection and despite the literal wording of both “comparing” and “detecting” as quoted above, Claim 1 has been interpreted as indicated in each of the additional rejections below.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a new matter rejection and has not been previously presented.  The inclusion of Claims 2 and 4-5 is due to their dependency from Claim 1.
The basis of this rejection is not affected by interpretation of Claim 1 as requiring both a step of “comparing” and a step of “detecting”, or as requiring a single step that uses “sequencing data” and “a predetermined rejection parameter value” to determine nucleic acid contamination in a sample as explained in the indefiniteness rejection above.  
Claim 1 has been amended to recite the term “synthetic spike-in control” (see lines 4-5, 12-13, 14-15, 21, and 24).  
The definition of the term “spike-in controls” (see pgs 7-8, ¶024-026, of the specification) does not include disclosure of it as “synthetic”.  And a review of the specification for the term “synthetic” found a single instance within the definition of “barcodes” (see pg 19, ¶034).  
Thus, the instant application as filed provides no literal or descriptive support for a method comprising use of a “synthetic spike in control”.  
Accordingly, Claims 1-2 and 4-5 are directed to subject matter that was not described in such a way as to reasonably convey to one skilled in the relevant art of possession of the claimed invention at the time the instant application was filed.  

Claim Rejections - 35 USC § 101 – Maintained
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more.  
This rejection has been previously presented and has been revised in light of claim amendments. 
This rejection is based on an interpretation of Claim 1 as requiring both a step of “comparing” and a step of “detecting” as explained in the indefiniteness rejection above.  
Amended Claim 1 recites the following steps:

    PNG
    media_image3.png
    288
    853
    media_image3.png
    Greyscale

where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the acts of “comparing”, “detecting” and “rejecting” (e.g. by directly or indirectly observing and/or evaluating all or part of sequencing data in relation to a “parameter value” and by decision making based on observations and/or evaluations).  
These judicial exceptions are not integrated into a practical application because the prior steps of forming, fragmenting, ligating, amplifying, and sequencing in Claim 1 are i) insignificant extra-solution activity; and ii) generally link the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  Regarding i), the preceding steps in Claim 1 do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the preceding steps are only directed to the preparation of sequencing data for use in the above steps of “comparing”, “detecting” and “rejecting” in Claim 1.  
And regarding ii), the prior steps are the routine methodology of nucleic acid library production, amplification, and sequencing as taught by Christians et al. (WO 2017/165864 A1) and cited in the prior art rejection of record (and below).
Accordingly, Claims 1-2 and 4-5 are directed to patent ineligible subject matter.

Response to Applicant Arguments
Applicant’s arguments in the 12/7 Reply (see pgs 6-7), have been fully considered in combination with the totality of the record and to the extent they apply to the rejection above.  The arguments are not persuasive.  
After reviewing the previous rejection and asserting that “as the claims are tied to a practical application and not an abstract idea, the claims are patentable subject matter under prong I/II of Step 2A of the subject matter eligibility framework” (see pg 6, 2nd full ¶), Applicant first argues that Claim 1 has been amended to comprise use of “at least one synthetic spike in control” (see pg 6, last full ¶) and so is directed to use of “a sequence that is not naturally occurring.  Thus, under Step 2A [ ], the claims are clearly directed to a method that does not rely upon natural phenomenon” (see pgs 6-7, bridging ¶).  This is not persuasive because, as indicated in the statement of rejection above, the claimed method remains directed to abstract ideas without significantly more.  
Thus, Claims 1-2 and 4-5 are directed to patent ineligible subject matter for the reasons provided above.

Claim Rejections - 35 USC § 103 –Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Christians et al. (WO 2017/165864 A1 as previously cited).
This rejection has been previously presented and has been revised in light of claim amendments. 
This rejection is based on an interpretation of Claim 1 as not requiring two separate steps of “comparing” and of “detecting” (i.e. repeating a step that uses “sequencing data” and “a predetermined rejection parameter value” to determine nucleic acid contamination in a sample) as explained in the indefiniteness rejection above.  Instead, Claim 1 is interpreted as comprising a single step that uses “sequencing data” and “a predetermined rejection parameter value” to determine nucleic acid contamination in a sample.  
Christians et al. teach “multiple methods and approaches for improved identification or quantification of nucleic acids in next generation sequencing assays and other assays.  Generally, the methods provided herein involve the use of spike-in synthetic nucleic acids that have special features such as specific sequences, lengths, GC content, degrees of degeneracy, degrees of diversity, and/or known starting concentrations.  The use of such spike-in synthetic  nucleic acids may enable and improve absolute abundance determination, relative abundance determination, abundance normalization, universal quantification, bias control, sample identification, [and] cross-contamination detection” (emphasis added; see e.g. ¶¶0092 and 0183-0184, and 0234).  
More specifically regarding Claim 1, Christians et al. teach “[t]he methods may involve adding the spike-in synthetic nucleic acids to a variety of different samples including, but not limited to, clinical samples, processed samples (e.g., extracted nucleic acids, extracted cell-free DNA, extracted cell-free RNA, plasma, serum), unprocessed samples (e.g., whole blood) and any other type of sample, particularly a sample that comprises nucleic acids” (emphasis added; see e.g. ¶0095), which corresponds to lines 4-6 of Claim 1.  
Also regarding lines 4-6 of Claim 1, they teach “the methods may comprise introducing known concentrations of synthetic nucleic acids into reagents and samples” (emphasis added; ibid) and that “[g]enerally, the synthetic nucleic acids also have known starting concentrations” (see e.g. ¶0097; see also ¶¶0131-0157, esp 0138, 0143, 0150-0152, and 0156, regarding “Spike in Synthetic Nucleic Acids”).  Christians et al. further teach spiking a sample “with a known concentration of synthetic DNA molecules prior to DNA extraction” and library construction (see e.g. ¶0416), and that “a sample also comprises adapters” (see e.g. ¶0112).  
Christians et al. also teach fragmentation of target nucleic acids (see e.g. ¶¶0385-0386), which corresponds to lines 7-8 of Claim 1.  Moreover, they teach that a “sequencing library may be generated from a sample using the methods” (see e.g. ¶0114).
Christians et al. further teach that the library “may comprise a target nucleic acid attached with one or more adapters” prepared by “extracting target nucleic acids from a sample, fragmenting the target nucleic acids, attaching adapters to the target nucleic acids, amplifying the target nucleic acid-adapter complexes and sequencing the amplified target nucleic acid-adapter complexes” (emphasis added; see e.g. ¶0114), which corresponds to lines 7-15 of Claim 1 (see also ¶¶0281 and 0392-0393).  And Christians et al. further teach that “[t]he sample comprising the synthetic nucleic acids may then be analyzed by a sequencing assay 160 such as a next generation sequencing assay” (see e.g. ¶0097), which corresponds to lines 14-15 of Claim 1.
Regarding lines 24-26 of Claim 1 and “concentration of the at least one synthetic spike in control”, Christians et al. teach their “spike-in nucleic acid” as being from about 20 to about 500 nucleotides in length, including about 180 or about 190 in length (see e.g. pgs 34-35, ¶0137), which would be understood by a person having ordinary skill in the art as including a length of 185, where the “spike-in nucleic acid” is present at concentrations from 0.1 million to 1 billion copies (see e.g. pg 39, ¶0151) where 1 billion copies of a 185 nucleotide spike-in nucleic acid as an example is equal to about 0.1 ng of the spike-in nucleic acid.  That 0.1 ng would be considered by the person having ordinary skill in the art with Christians et al.’s teaching that “a sample has a total concentration of nucleic acid of at most 100 ng/L to 0.01 ng/L”, including “5 ng/L”, (see pg 27, ¶0109).  Simple calculation of 0.1 ng per 100 ng/L of sample nucleic acid is about “0.1%” wt/wt, while 0.1 ng per 5 ng/L of sample nucleic acid is about “2.0%” wt/wt, as recited in lines 25-26 of Claim 1, and so the teachings of Christians et al. include a concentration between those values.  
Regarding lines 16-22 of Claim 1, Christians et al. also teach “the spike-ins can be used to estimate [ ] whether its presence in the observed sample could be a result of cross-contamination or carry-over from a different sample” (see pg 47, ¶0184).  Moreover, they teach that “the absence of a cross-contaminating or carry-over spike-in molecule, or its presence at a level below a threshold level, is used to indicate that the sample has not been contaminated” (ibid).  An artisan having ordinary skill would recognize “presence at a level below a threshold level[ ] is used to indicate that the sample has not been contaminated” as indicating that --presence at a level above a threshold level[ ] is used to indicate that the sample has in Claim 1.  Christians et al. further teach measuring and identifying cross-contamination of samples using ID spikes in their Examples 3-6 (see pg 120, ¶0425 to pg 125, ¶0440).  
Regarding line 23 of Claim 1 and the step of “rejecting”, Christians et al. teach that “routine or even extreme caution in handling [nucleic acids] may be insufficient to prevent cross-contamination, especially for sensitive assays such as next-generation sequencing (NGS)” (emphasis added; see pg 72, ¶0234).  An artisan having ordinary skill would recognize that teaching as indicating the undesirability of nucleic acids that are contaminated.  
Regarding Claim 2, they Christians et al. using more than one spike in synthetic DNA molecule per sample and sequencing them (see ¶¶0425-0432, Examples 3-5).  
Regarding Claims 4 and 5, Christians et al. teach adapters with primer binding sequences (see e.g. ¶0257) and the use of adapter barcode sequence (see e.g. ¶0420). 
And while Christians et al. also teach that “a synthetic or spike-in nucleic acid can be synthesized, for example, by PCR amplification” (see e.g. ¶0147), which is relevant to lines 11-13 of Claim 1, they do not expressly teach amplifying a spike-in nucleic acid within a reaction composition while also amplifying their target nucleic acids.  This is in addition to not expressly teaching assessing presence, at a level above a threshold level (of a cross-contaminating or carry-over spike-in molecule), to indicate contamination, and not expressly teaching the rejection of a contaminated sample, both as described above.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Christians et al. to (A) include amplification of a spike in nucleic acid prior to sequencing, with a concentration of a concentration that includes 0.1% or 2.0% wt/wt relative to sample nucleic acids and in a manner like that of the PCR means they teach for synthesis of the spike-in nucleic acids, (B) assess the presence of the amplified spike in nucleic acid at a level above (or in excess of) a threshold level to indicate contamination, and (C) reject a sample indicated as contaminated, with the reasonable expectation of successfully (A’) improving the method by reducing the initial amount of spike-in nucleic acids added to a sample, and by reducing the risk of interference of the spike-in nucleic acids with the manipulation of target nucleic acids in the reaction volume, (B’) performing the method with a recognized equivalent means to indicate contamination, and (C’) applying/improving the method in a practical way, without surprising or unexpected results.  
Additional rationales for the modifications are provided by the ordinary artisan’s recognition of change (A) as simple use of a known technique to improve the known method (of Christians et al.) in the same way; and change (B) as recognized equivalents for the same purpose as each other; and change (C) as use of a known technique to improve a similar method in the same way.  
Response to Applicant Arguments
Applicant’s arguments in the 12/7 Reply (see pgs 7-8), have been fully considered in combination with the totality of the record and to the extent they apply to the rejection above.  The arguments are not persuasive.  
Applicant argues the following (see pgs 7-8, bridging ¶):

    PNG
    media_image4.png
    78
    468
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    38
    466
    media_image5.png
    Greyscale


First, the argument is not persuasive because as presented in the statement of rejection above, Christians et al. do teach assessing for presence of a cross-contaminating or carry-over spike-in molecule at a level below a threshold level to indicate absence of contamination in a sample, which is equivalent to assessing for presence of a cross-contaminating or carry-over spike-in molecule at a level above a threshold level to indicate presence of contamination in a sample.  Second, the argument is not persuasive because Christians et al. do teach the undesirability of a contaminated sample, which would lead an artisan having ordinary skill to apply the Christians et al. method of detecting contamination in a sample to be applied as a basis for rejecting a sample as contaminated.  

Conclusion
The prior art of Christians et al. (US 20170275691 A1) is made of record; it is a U.S. counterpart publication of Christians et al. as cited above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635